TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-98-00176-CR







Jada Terham Price, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT


NO. 48,302, HONORABLE C. W. DUNCAN, JR., JUDGE PRESIDING






PER CURIAM

After accepting appellant Jada Terham Price's guilty plea and judicial confession,
the district court adjudged him guilty of delivering over five pounds of marihuana.  See Tex.
Health & Safety Code Ann. § 481.120(a), (b)(4) (West Supp. 1999).  The court assessed
punishment at imprisonment for six years.  

Appellant's attorney filed a brief concluding that the appeal is frivolous and without
merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), by
presenting a professional evaluation of the record demonstrating why there are no arguable
grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 
(Tex. Crim. App. 1969).  A copy of counsel's brief was delivered to appellant, and appellant was
advised of his right to examine the appellate record and to file a pro se brief.  No pro se brief has
been filed.

We have reviewed the record and counsel's brief and agree that the appeal is
frivolous and without merit.  We find nothing in the record that might arguably support the appeal.

The judgment of conviction is affirmed.


Before Chief Justice Aboussie, Justices Kidd and Patterson

Affirmed

Filed:   July 29, 1999

Do Not Publish